EXHIBIT 10.1 SECTION 1 SUMMARY OF AGREEMENT BUILDER: Jurong Shipyard Pte Ltd No. 29 Tanjong Kling Road Singapore 628054 hereinafter referred to as Builder OWNERS: Helix Q7000 Vessel Holdings S.à r.l. 3505 West Sam Houston Pkwy North Suite 400 Houston, TX 77043 USA hereinafter referred to as Owners WHEREAS, Owners wish to construct awell intervention semi-submersible to be known as the Q7000 (herein defined as the Vessel), according to requirements in the Specifications and relevant design project drawings, bearing JSPL Hull No. 11-1115 and Builder is willing to perform the Work on the terms and conditions hereinafter set forth, NOW THEREFORE, the Parties hereby agree as follows: 1. Builder shall construct the Vessel in accordance with the Contract, and Amendments and Variation Orders thereto; 2. The Contract shall consist of, and in the event of conflict, discrepancies or inconsistencies the following order of precedence shall apply: SECTION 1SUMMARY OF AGREEMENT; SECTION 2TERMS AND CONDITIONS OF CONTRACT; SECTION 3SCHEDULE OF PRICES; SECTION 4PROGRAMME; SECTION 5ADMINISTRATION INSTRUCTIONS; SECTION 6TECHNICAL SPECIFICATIONS; SECTION 7DRAWINGS; and SECTION 8FACILITIES FOR OWNERS. 3. Owners shall pay to Builder the Contract Price determined in accordance with the Terms and Conditions of Contract; 4. The Contract is between Builder and Owners and nothing herein shall entitle Builder to commence proceedings against its parents or any affiliate, holding, subsidiary or associated company of Owners; 5. The Contract constitutes the entire agreement between the Parties and supersedes all previous negotiations, representations or agreements either written or oral preceding the Contract. 1 This Contract is entered into in duplicate original and shall become effective upon the signature by the Parties, and upon receipt by Builder of the first Installment Payment from the Owners. For and on behalf of BUILDER:For and on behalf of OWNERS: Signed
